Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-8 are presented for examination.

Information Disclosure Statement
The IDS filed on 11/22/2021 are considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the identity data" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Is this referring to the “identify data” in the beginning of line 3?  Consistent terms should be used.
Claim 4 recites the limitation "the identity data" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Is this referring to the “identify data” in the beginning of line 3?  Consistent terms should be used.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Starsinic et al (Starsinic), US 2017/0295103. 

As per claim 1, Starsinic teaches the invention including a system for configuring a Wi-Fi access point for communication with the Internet (pp. 0108), the system comprising:
A Wi-Fi access point configuration system connected with one or more cellular networks and being configured to receive information from at least one of the one or more cellular networks (pp. 0034, 0042, 0057-0058, 0062), the Wi-Fi access point configuration system further being connected with Wi-Fi access point to configure the Wi-Fi access point to the information received form the at least one of the one or more cellular networks (pp. 0062, 0071, 0075, 0091-0092).  

As per claim 2, Starsinic teaches the invention as claimed in claim 1.  Starsinic further teaches wherein the information received from the one or more cellular networks includes explicit information that contains configuration data for the Wi-Fi access point (pp. 0034, 0057-0058).  

As per claim 3, Starsinic teaches the invention as claimed in claim 1.  Starsinic further teaches wherein the information received from the one or more cellular networks includes implicit information that contains identify data of the at least one of the one or more cellular networks, the identity data being used by the Wi-Fi access configuration system for configuring the Wi-Fi access point (pp. 0062, 0076, 0085, 0092).  

As per claim 4, Starsinic teaches the invention as claimed in claim 1.  Starsinic further teaches wherein the information received from the one or more cellular networks includes explicit information that contains configuration data for the Wi-Fi Access point, and implicit information that contains identify data of the at least one of the one or more cellular networks, the identity data being used by the Wi-Fi access point configuration system, for configuring the Wi-Fi access point (pp. 0034, 0057-0058, 0062, 0076, 0085, 0092).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Starsinic et al (Starsinic), US 2017/0295103, in view of obviousness. 

As per claim 5, Starsinic teaches the invention as claimed in claim 1.  Starsinic does not specifically teach wherein the Wi-Fi access point configuration system is integrated within or located inside a distributed antenna system (DAS) head-end that is connected with at least one of the one or more cellular networks via one or more antennas.  However, Starsinic teaches the Wi-Fi access configuration system to be software that can be implemented in various network entities (pp. 0080, 0093).  Therefore, it is obvious to implement the Wi-Fi access configuration system software within a distributed antenna system head-end.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Starsinic and further implement the Wi-Fi access configuration system software within a network entity such as a distributed antenna system (DAS) head-end.  

As per claim 6, Starsinic teaches the invention as claimed in claim 1.  Starsinic does not specifically teach wherein the Wi-Fi access point configuration system is integrated within or located inside a 5G mmWAVE modem that is connected with at least one of the one or more cellular networks via one or more antennas.  However, Starsinic teaches the Wi-Fi access configuration system to be software that can be implemented in various network entities (pp. 0080, 0093).  Therefore, it is obvious to implement the Wi-Fi access configuration system software within a 5G mmWAVE modem.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Starsinic and further implement the Wi-Fi access configuration system software within a network entity such as a 5G mmWAVE modem.  

As per claim 7, Starsinic teaches the invention as claimed in claim 1.  Starsinic does not specifically teach wherein the Wi-Fi access point configuration system is connected with at least one of the one or more cellular networks via a distributed antenna system (DAS) head-end or a 5G mmWAVE modem.  However, Starsinic teaches the Wi-Fi access configuration system to be software that can be implemented in various network entities (pp. 0080, 0093).  Therefore, it is obvious to implement the Wi-Fi access configuration system software within a distributed antenna system (DAS) or 5G mmWAVE modem.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Starsinic and further implement the Wi-Fi access configuration system software within a network entity such as a 5G mmWAVE modem.  

As per claim 8, Starsinic teaches the invention as claimed in claim 7.  Starsinic did not specifically teach wherein each of the DAS head-end and the 5G mmWAVE modem is connected with at least one of the one or more cellular networks via one or more antennas.  However, it is essential to utilize antennas for cellular network or wireless communication.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Starsinic and further utilize multiple antennas for the network entities to exchange communication via cellular network or wireless network.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rosenschild et al, US 2021/0153034
Chen et al, US 2020/0359380
Sadri et al, US 2019/0320498
Brisebois et al, US 10,231,134
Maca et al, US 2016/0345282
Chawgo et al, US 2016/0294500

A shortened statutory period for reply to this Office action is set to expire Three MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
October 6, 2022